Concurring and Dissenting Opinion by
President Judge Bowman:
I concur in the majority conclusion that the strike in question did not constitute a clear and present danger or threat to the health, safety or welfare of the pub-*221lie at the time the strike was the subject of injunction proceedings. I must respectfully dissent, however, from the majority interpretation of Section 802 of the Act. I do agree with the majority that Section 802 clearly leaves the decision of whether a fact-finding panel should be appointed with the Board. I cannot agree that its non-action constitutes a determination that fact-finding should not be employed in this case or in any case in which it has not on its own motion, or in response to a request by one or both of the parties to a dispute, affirmatively made this critical determination.
This third step, recognized and prescribed by the Legislature for resolution of issues in the collective bargaining process, should not be so lightly set aside or made inoperative. It may very well be the step in the bargaining process which will resolve the dispute short of a strike and is clearly the only step prescribed by which the public is made aware of the issues which necessarily directly concern it as well as the public employers and employees concerned. For this reason I would affirm the order of the lower court.